NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 190093-U

                                   Order filed May 11, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 10th Judicial Circuit,
                                                       )      Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-19-0093
             v.                                        )      Circuit No. 15-CF-726
                                                       )
      JOHNNIE LEE SIMS,                                )      Honorable
                                                       )      Paul P. Gilfillan,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The circuit court allowed defendant a meaningful opportunity to respond to the
                  State’s motion to dismiss his section 2-1401 petition for relief from judgment.

¶2          Defendant, Johnnie Lee Sims, appeals from the Peoria County circuit court’s dismissal of

     his section 2-1401 petition for relief from judgment. Defendant argues that the order dismissing

     his petition should be vacated and the cause remanded for additional proceedings because the

     court granted the State’s motion to dismiss the petition without giving defendant a meaningful

     opportunity to respond. We affirm.
¶3                                             I. BACKGROUND

¶4           Following a jury trial, defendant was found guilty of unlawful possession of a weapon by

     a felon. 720 ILCS 5/24-1.1(a) (West 2014). Defendant was sentenced to seven years’

     imprisonment. On direct appeal, we affirmed defendant’s conviction. People v. Sims, 2019 IL

     App (3d) 170417.

¶5           On October 29, 2018, defendant filed a petition for relief from judgment under section 2-

     1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2014)) as a self-

     represented litigant. In the petition, defendant alleged that the State (1) knowingly presented

     perjured testimony of a witness; (2) violated Brady v. Maryland, 373 U.S. 83 (1963) when

     it failed to present the felony conviction records of a witness; (3) failed to proffer its expert

     witnesses’ opinion and presented the expert witnesses’ perjured testimony; and (4) misled the

     court and jury by presenting evidence of defendant’s lawful acts as unlawful.

¶6           On November 8, 2018, defendant filed a motion requesting to substitute Judge John P.

     Vespa, who presided over defendant’s trial. Defendant planned to call Judge Vespa as a witness

     during the section 2-1401 proceedings and asked that a different judge preside over these

     proceedings to avoid a potential conflict.

¶7           On November 30, 2018, the State filed a motion to dismiss defendant’s petition.1 The

     State argued that defendant failed to (1) show that inconsistent testimony amounted to perjury

     that would have precluded his conviction, and thus lacked merit; (2) support his allegation that

     the State did not tender impeachment evidence to counsel with any evidence or affidavit, or show

     that the impeachment evidence would have been admissible; (3) support his claim that the State


             1
              We note that the State filed its reply after the 30-day requirement. See People v. Dalton, 2017 IL
     App (3d) 150213, ¶ 33. However, neither party raised this issue in the circuit court nor raises an issue
     with it on appeal.
                                                          2
     failed to disclose its expert witness opinion to counsel; and (4) support his claim that the State

     presented evidence of his prior gun possession as illegal or how the evidence would have

     precluded his conviction. The State sent defendant notice of its motion to dismiss with a

     certificate of service.

¶8           On December 26, 2018, defendant filed a “Motion for Reconsideration of Defendant[’]s

     Substitution of Judge as Matter of Right” and a “Motion to Stay the People’s Response to

     Defendant[’]s 2-1401 Petition.” Defendant alleged that he “file[d] a motion for substitution of

     judge as a matter of right *** prior to the People’s filing of its response.” Defendant

     acknowledged that he did not receive an order denying his motion to substitute judge but

     believed the clerk’s office informed him that his motion to substitute judge had been denied.

     Defendant also requested the court stay the State’s response to his section 2-1401 petition

     pending a decision on his substitution motion. Further, defendant noted that the court had not set

     a briefing schedule for his petition. Therefore, defendant did not know when “the People’s

     Response motion was due, pursuant to S. Ct. Rule 182.” Defendant stated that he “was under the

     belief that the People’s answer or pleading was due within 21 days.” Also, defendant did not

     know when his reply motion was due or when the court scheduled a hearing on the State’s

     motion. Defendant dated his motions December 7, 2018.

¶9           On January 11, 2019, Judge Paul Gilfillan issued the order denying defendant’s motion to

     substitute judge and granting the State’s motion to dismiss defendant’s section 2-1401 petition.

     Judge Gilfillan found that defendant’s motion to substitute judge was moot as the “post-

     conviction docket judge for the 10th circuit” oversaw defendant’s petition and “not judge

     Vespa.” Regarding defendant’s section 2-1401 petition, the court found that defendant’s claims

     were


                                                       3
                      “purely conclusory, rebutted by the record, and; a) do not establish by appropriate

                      standard that the State allowed perjured testimony; b) contain no specification as

                      to the witness’s alleged prior felony conviction or that the State actually possessed

                      such and failed to turn it over to the defense; and c) contain no specification that

                      actual expert ‘reports’ exist or that the State possessed same [sic] and failed to

                      turn them over to the defense or that the contents thereof would have prevented

                      the entry of judgment herein. The remaining claims of Defendant fail to establish

                      specific allegations establishing the existence of a meritorious claim or newly

                      discovered evidence. Further, Defendant fail[ed] to provide any affidavit or

                      materials not found in the record or submit justification for the failure to do so.”

       Defendant appeals.

¶ 10                                             II. ANALYSIS

¶ 11          Defendant argues that the circuit court violated his right to due process when it granted

       the State’s motion to dismiss his section 2-1401 petition without giving him a meaningful

       opportunity to respond. Defendant also contends that he “expected” to have the opportunity to

       respond to the State’s motion to dismiss due to his pending motion to substitute judge.

¶ 12          Initially, we note that the parties agree that we should not consider the merits of

       defendant’s section 2-1401 petition. Defendant reasons that the court denying his right to due

       process is “inherently prejudicial and undermine[s] the integrity of the proceedings.” People v.

       Rucker, 2018 IL App (2d) 150855, ¶ 25. The State, however, asserts that the court did not violate

       defendant’s due process rights. Defendant makes no argument that, absent the alleged procedural

       error, the court’s dismissal of his petition was substantively erroneous.




                                                        4
¶ 13          Section 2-1401 of the Code establishes a statutory procedure that allows for the vacatur

       of a final judgment that is older than 30 days. 735 ILCS 5/2-1401 (West 2014). Section 2-1401

       proceedings are civil in nature and subject to the usual rules of civil practice, which includes

       Illinois Supreme Court Rule 182(c). See People v. Vincent, 226 Ill. 2d 1, 8 (2007). “After notice

       has been served, the responding party has 30 days to answer or otherwise plead in response to the

       petition.” People v. Dalton, 2017 IL App (3d) 150213, ¶ 33. “A motion attacking a pleading

       other than the complaint must be filed within 21 days after the last day allowed for the filing of

       the pleading attacked.” Ill. S. Ct. R. 182(c). Self-represented litigants “ ‘must comply with the

       rules of procedure required of attorneys, and a court will not apply a more lenient standard’ ” to

       self-represented litigants. People v. Adams, 318 Ill. App. 3d 539, 542 (2001) (quoting People v.

       Fowler, 222 Ill. App. 3d 157, 165 (1991)). A circuit court may dismiss a section 2-1401 petition

       for want of legal or factual sufficiency. Vincent, 226 Ill. 2d at 8. We review de novo a claim

       asserting the denial of due process and the dismissal of a section 2-1401 petition. Id. at 18.

¶ 14          In the present case, the statute allowed defendant 21 days from when the State filed its

       motion on November 30, 2018, to file a response. On December 26, 2018, five days after this

       time expired, defendant filed two motions, neither of which was responsive to the dismissal

       motion but which the court considered despite being untimely filed. A total of 42 days elapsed

       after the filing of the State’s motion before the court ruled on any of the pending matters,

       effectively giving defendant an extra 21 days to respond before his petition was dismissed.

       Therefore, the court did not deprive defendant of his due process right to a meaningful

       opportunity to respond to the State’s motion to dismiss where the court allowed defendant

       additional time to respond. In re D.W., 214 Ill. 2d 289, 316 (2005) (The constitutional right to

       procedural due process entitles an individual to “the opportunity to be heard at a meaningful time


                                                        5
       and in a meaningful manner.”) Whether defendant utilized this opportunity to respond to the

       State’s motion does not impact whether the court gave defendant a meaningful opportunity to

       respond.

¶ 15          We also reject defendant’s argument that his motion to substitute judge tolled the

       response time. Section 114-5 of the Code of Criminal Procedure of 1963 states that once a

       defendant files a motion to substitute judge, “the court shall proceed no further in the cause but

       shall transfer it to another judge not named in the motion.” 725 ILCS 5/114-5 (West 2014).

       Notably, the statute does not state that the parties shall not proceed, only that the court shall not

       proceed. Here, the court did not proceed on defendant’s petition before ruling on his motion to

       substitute judge. Defendant’s belief that the court should stay the State’s filing of its response

       and that the filing of any responsive motion by defendant was not required until after the court’s

       ruling on his motion to substitute was incorrect. Moreover, section 114-5 applies to criminal

       proceedings. Here, defendant’s section 2-1401 petition is governed by the rules of civil

       procedure, and therefore section 114-5 is inapplicable. See Vincent, 226 Ill. 2d at 8.

¶ 16          We note that the purpose of Rule 182(c) is to ensure that a party has sufficient time to

       respond to a pleading. Ill. S. Ct. R. 182(c). In circumstances where the State has filed a motion to

       dismiss a defendant’s petition, we urge the court to order a hearing and set a reasonable briefing

       schedule in consideration of the filing obstacles for incarcerated, self-represented defendants.

       See Rucker, 2018 IL App (2d) 150855, ¶¶ 29-30 (The appellate court found that the circuit court

       deprived defendant of his right to due process when it granted the State’s motion to dismiss

       defendant’s petition prior to the 21 days required to allow defendant to respond under Rule

       182(a)). When a court fails to exercise best practices and set a briefing schedule, the court risks

       infringing on a defendant’s due process right to respond. See id.


                                                         6
¶ 17          In conclusion, the dismissal of a defendant’s petition does not foreclose his ability to

       supplement potentially meritorious claims. In a civil proceeding, “the trial court should dismiss a

       cause of action on the pleadings only if it is clearly apparent that no set of facts can be proven

       which will entitle a plaintiff to recover.” Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 488

       (1994). Therefore, a State’s motion to dismiss should not be granted with prejudice unless there

       is no possibility that a defendant can state a claim.

¶ 18                                           III. CONCLUSION

¶ 19          The judgment of the circuit court of Peoria County is affirmed.

¶ 20          Affirmed.




                                                         7